By order of June 7, 2017, the application for leave to appeal the December 15, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in Martin v. Milham Meadows I Ltd. Partnership (Docket No. 154360). On order of the Court, leave to appeal having been denied in Martin on March 9, 2018, 501 Mich. 1002, 907 N.W.2d 597 (2018), the application is again considered and, it appearing to this Court that the case of Stacker v Lautrec, Ltd. (Docket No. 155120) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
Wilder, J., did not participate because he was on the Court of Appeals panel.